Citation Nr: 0912986	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The veteran testified at a VA RO hearing in support of his 
claim in July 2003. 

In October 2008, the Board reopened the Veteran's claims, 
based upon submission of new and material evidence, and then 
remanded this case to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  

Chairman's Memorandum 01-06-24, dated in September 2006, 
directed that the processing of claims for compensation based 
on exposure to herbicides, such as the Veteran's diabetes 
claim, affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 256 (2006), be temporarily stayed pending an 
appeal of that decision.  Specifically, the stay was 
applicable in those cases where a claim for service 
connection - including for cause of death, was based on 
exposure to herbicides (Agent Orange) and the only evidence 
of exposure was the receipt of the Vietnam Service Medal 
(VSM) or service on a vessel off the shore of Vietnam.  The 
Board wrote to the appellant in February 2007 to inform her 
of this temporary stay, pending a resolution of the Haas 
appeal.



The stay on processing these claims was lifted by way of 
Chairman's Memorandum 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the 
United States Court of Appeals of the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
129 S.Ct. 1002 (2009).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).

The issue of entitlement to service connection for type II 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the Veteran does not have 
asbestosis related to active duty service. 


CONCLUSION OF LAW

The Veteran's claimed asbestosis was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim, as it was 
in this case, in August 2005.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if 
provided, was inadequate or incomplete, this timing error can 
be "cured" by providing any necessary notice and then 
readjudicating the claim, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In August 2005 and February 2006, the RO sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters also 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including the 
Social Security Administration.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2006 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, all obtainable evidence that he and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file, including his 
service treatment records (STRs) and service personnel 
records, civilian private medical records, and his 
VA records, including the reports of his VA compensation 
examination and etiology opinion - the determinative issue.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

A post-decisional November 2008 letter informed the Veteran 
of the disability rating and downstream effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  He was given an opportunity to respond to 
that letter and in the December 2008 SSOC, his claims were 
readjudicated.  Therefore, there is no prejudice to the 
Veteran because his claim has been reconsidered since the RO 
provided this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is also satisfied that there was substantial 
compliance with its October 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Entitlement to Service Connection for Asbestosis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").  Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  Manual M21-1, Part VI, 
paragraph 7.21.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also 
may produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. VA Manual, 
paragraph 9(e). Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service. A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  There are conflicting 
medical opinions as to whether the Veteran has asbestosis.  

In April 2000, Dr. R. H., a private physician, concluded that 
on the basis of the Veteran's reported history of 
occupational exposure to asbestos and his B-reading of the 
Veteran's chest x-ray, that the Veteran had asbestosis.  The 
B-reading of the x-ray revealed bilateral interstitial 
fibrosis consistent with asbestosis and an enlarged heart.  

In May 2002, the Veteran had a chest x-ray at a VA Medical 
Center (VAMC).  The x-ray showed diffuse bilateral pulmonary 
opacities.  In January 2003, he had another x-ray, which 
showed that the opacities had "completely cleared."  No 
definite pleural plaques were seen, but there was a smooth 
pleural-based density along both lateral pleural surfaces and 
both apical regions.  The radiologist diagnosed the Veteran 
with mild cardiomegaly and pleural density without plaque or 
calcification.  

In January 2003, the Veteran underwent a VA medical 
examination.  He reported that he worked as a deck seaman and 
supply person while in the Navy.  He denied working as a 
boiler operator or in the engine room.  The Veteran first was 
treated for lung problems in 1999, when his private attorney 
sent him for asbestos-related lung disease studies.  Upon 
examination, the Veteran's lungs were clear to auscultation 
and percussion.  He did not cough during the examination.  
The examiner stated that asbestos related lung disease was 
not found.  

A September 2003 medical record from Dr. C. J., a private 
physician, noted that the Veteran had a history of asbestosis 
in 2000, which was diagnosed based upon a B-reading of an x-
ray, which was ordered by the Veteran's private attorney.  
The Veteran reported a history of asbestos exposure in the 
Navy from 1974 to 1978, and thereafter at his private 
employment through 1979.  Dr. C. J. heard bilateral crackles 
posteriorly upon auscultation.  Percussion and expansion were 
unremarkable.  Dr. C. J. diagnosed the Veteran with shortness 
of breath due to asbestosis, left ventricular failure, left 
ventricular hypertrophy, and ischemic heart disease.  

In December 2003, the Veteran underwent a VA general medical 
examination.  The Veteran reported feeling short of breath 
when he walked up a flight of stairs.  The examiner noted 
that the Veteran was a smoker, and that a private pulmonary 
function test showed some restricted and obstructive 
elements.  He had a chronic cough with mucous production and 
exertional dyspnea.  A chest x-ray was normal.  On forced 
expiration, a few wheezes were detected, and he coughed.  The 
examiner diagnosed him with chronic bronchitis associated 
with smoking.  


In June 2004, Dr. C. J. stated that based upon the Veteran's 
reported industrial history, an abnormal chest x-ray, and his 
pulmonary function, that he had an asbestos-related lung 
disease, "beyond a reasonable medical doubt[.]"

In June 2005, the Veteran had a CT scan of his chest, which 
showed no evidence of pleural based changes consistent with 
asbestosis.  

In October 2008, the Board remanded this case, in part so the 
Veteran could undergo a second VA respiratory examination to 
resolve the conflicting opinions as to whether the Veteran 
had asbestosis.  

In December 2008, the Veteran underwent a VA respiratory 
examination.  The examiner reviewed the Veteran's claims 
folder, and noted that the Veteran worked as a deck seaman, 
in supply and laundry, the ship store, and the barbershop.  
He specifically did not have any contact with boilers or 
pipes, did not cut insulation, or work in any maintenance 
capacity.  Following military service, he worked for Pine 
Bluff Arsenal, in security, and then in laundry.  From 1978 
to 1999, he worked in shipping and receiving that included 
working in a warehouse where unspecified materials were 
stored.  The Veteran's chief complaint was shortness of 
breath.  The examiner noted that the Veteran was diagnosed 
with asbestosis in 2000 based upon a history of asbestos 
exposure and an x-ray which showed bilateral interstitial 
fibrosis and cardiomegaly.  The examiner noted hat a June 
2005 CT scan showed no pleural-based changes consistent with 
asbestosis, and that his private pulmonary evaluation by Dr. 
C. K. showed decreased vital capacity of normal total lung 
capacity, increased residual volume, and markedly increased 
residual volume to total capacity ration, and decreased flow 
rates.  The examiner stated that these changes were all 
consistent with chronic obstructive pulmonary disease (COPD) 
and not diagnostic of asbestosis.  The examiner elaborated 
that the Veteran's decreased CO diffusion is explainable on 
the basis of abnormal ventilation perfusion relationships due 
to COPD.  

Upon examination, his neck veins were collapsed in the supine 
position.  His chest was clear with normal breath sounds.  
The examiner concluded that it was less likely than not that 
the Veteran had significant asbestos exposure during his 
military service.  He described occupations that would not 
expose him to "any more asbestos than that of any sailor 
aboard."  He specifically did not work in an area or job 
that would have caused asbestos exposure, such as in a boiler 
room, or as a pipe fetter.  The examiner elaborated that it 
was less likely than not that the Veteran had pulmonary 
asbestos.  His exposure history was insignificant, and his 
civilian career exposure did not appear significant on the 
basis of his description.  The diagnosis of asbestos in 2000 
was based only on interstitial changes on a chest x-ray, 
which the examiner stated was "not a specific finding," and 
noted that the Veteran did not have any pleural plaques or 
calcification consistent with asbestosis.  The examiner 
concluded that it is "unlikely" that the Veteran had "any 
lung disease which is etiologically related to his military 
service," and that his symptoms are all consisted with 
hypertensive cardiovascular disease with congestive heart 
failure, arteriosclerotic heart disease, and COPD.  

The Board finds that the medical evidence discussed above is 
entitled to a comparatively high level of probative weight.  
The private records from Drs. R. H. and C. J. provide 
evidence in favor of the Veteran's claim, while the x-rays 
and VA examinations provide evidence against it.  There is no 
evidence that Drs. R. H. or C. J. reviewed the Veteran's 
claims folder, and their rationale is based upon the 
Veteran's reported history of asbestos exposure, as opposed 
to a review of his claims folder, which would have shown his 
occupations while in the military.  The veteran's reported 
history that he was exposed to asbestosis is not consistent 
with his military occupations.  

Medical history provided by a Veteran and recorded by 
physician without additional enhancement or analysis is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (the fact that the Veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses how to assess the 
probative weight of medical opinions and the value of the 
physician reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Id., at 304.  

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board dismissed one of two 
favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims folder, without an 
explanation of why that failure compromised the value of the 
medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

Here, the Board is not rejecting Drs. R. H. and C. J.'s 
opinions solely on the basis there is no indication they 
reviewed the Veteran's claims folder for the pertinent 
medical and other history.  Instead, the Board is rejecting 
the opinions because the doctors did not discuss the medical 
rationale of the opinion, other than to say that it was based 
upon reported history and an abnormal chest x-ray.  Since the 
doctors made these opinions, the changes in the abnormal x-
ray have resolved, and a later examiner stated that the 
findings in the April 2000 x-ray, while abnormal, are not a 
specific finding.  Later examiners explained how the 
Veteran's symptoms were more consistent with COPD, instead of 
asbestosis.  

The Board finds that the weight of the evidence is against a 
finding that the Veteran has a diagnosis of asbestosis, and 
as a result, the claim cannot be granted.  

Even if the Board were to assume for the sake of argument 
that the Veteran had asbestosis, the claim could not be 
granted.  The determinative issue would be whether this 
condition is attributable to the Veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  
The Veteran's STRs are unremarkable for any relevant 
complaints, a diagnosis of, or treatment for any respiratory 
condition.  This is probative evidence against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

While the opinions of Drs. R. H. and C. J. link the Veteran's 
asbestosis to in-service and post-service occupational 
exposure to asbestos, the Veteran's personnel records show 
that he worked as a deck seaman, a barber, and in laundry and 
supply.  He did not have an occupation that would have 
exposed him to asbestos, such as a pipe fitter, or an 
occupational specialty that required him to work in a boiler 
room or perform maintenance work.  The Veteran's reported 
medical history that he was exposed to asbestos on board the 
USS Mauna Kea (AE-22) conflicts with the occupational 
specialties that are in his military records.  Additionally, 
the December 2008 VA examiner found that it was unlikely that 
the Veteran has "any lung disease which is etiologically 
related to his military service."  As the preponderance of 
the evidence is against the claim, the provisions of 38 U. S. 
C. A. 5107(b) regarding reasonable doubt are not applicable, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



ORDER

Service connection for asbestosis is denied.  



REMAND

In a November 2002 statement, the Veteran asserted that the 
USS Mauna Kea (AE-22) was in the waters off the coast of the 
Republic of Vietnam, and at his July 2003 RO hearing, he 
testified that he help in clean up efforts in Vietnam.  

The governing law provides that a "[V]eteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  Generally, 
service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  However, VA has interpreted 
its regulations to also mean that a Veteran who served in the 
inland waterways (i.e., a river, as claimed in this case) 
also served in the Republic of Vietnam.  66 Fed.Reg. 23, 166 
(May 8, 2001) (final rule); 69 Fed. Reg. 44, 614, 44,620 
(July 27, 2004) (proposed rule).  

The Board must remand this claim again because there was not 
substantial compliance with the remand directives set forth 
by the Board in October 2008.  The Veteran is entitled to 
substantial compliance with these directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

In October 2008, the Board remanded this case so the RO could 
obtain records from the USS Mauna Kea (AE-22) to see whether 
it was ever located off the coast of Vietnam while the 
Veteran was aboard.   The Veteran did not receive the Vietnam 
Service Medal (VSM), but his service records show over three 
years of foreign or sea service.  His records do not contain 
any indication of the USS Mauna Kea's operations during his 
period of military service.  These records are necessary to 
determine whether the USS Mauna Kea docked in Vietnam, 
whether crews from the ship traveled on the inland waterways 
of Vietnam, or whether people serving aboard her went ashore 
in Vietnam.  In the October 2008 remand, the RO was 
instructed to verify the assignments of the USS Mauna Kea 
from November 1974 through June 1978, and there is no 
indication that such a request was made. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
to verify the locations and assignments 
of the US Mauna Kea (AE-22) from November 
1974 to June 1978), including whether the 
ship docked in Vietnam, went into an 
inland waterway in Vietnam, sent the 
Veteran ashore in Vietnam, or sent the 
Veteran in a smaller watercraft into 
inland waterways in Vietnam.  Record of 
the attempt to obtain this information, 
and any negative response that is 
received, must be included in the claims 
folder.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


